UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2538


MATTHEW    JORDAN    DROST;   EDWARD        STEWART,    personal
representative Deborah Stewart,

                Plaintiffs – Appellants,

          and

WILLIAM ANTHONY; BILLY BRASWELL; DAVID DANIEL BUMGARNER;
DAVID SCOTT BUMGARNER; PAULETTE BUMGARNER; JAMES MITCHELL
CHAPPELL; CHARLES CRENSHAW; JAMES DICKERT; ALAN ERNANDEZ;
RICK ERTZBERGER; GARY EVATT; REX EVATT; BARRY EVATT; KEVIN
HANCOCK; GEORGE HURLEY; EILEEN ISELI; RANDY JACKSON; ROY
JEWELL; DANNY JOHNSON; JAMES KELLY; JUDY LEE; TERRY LEE;
JASON LEWIS; BENNY MCGUFFIN; JACK MCQUEEN; LUCAS OLIVER;
WILLIAM OWENS; NOLAN PACE; KENNETH PARHAM; ERNEST PRICE;
GARY PRINCE; WILLIAM RHODES; WILLIAM SHARPE; MARK DAVID
SHEPHERD; BRUCE SMITH; LOUIS SPOONE; ANNETTE SPRINGS;
LAYTON SUTTLES; TYSON TAYLOR; ABEL TRAVINO; RANDOLPH WARD;
GARY WINCHESTER,

                Plaintiffs,

          v.

ATLANTIC GROUP, INC., d/b/a DZ Atlantic,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:09-cv-02383-JMC)


Submitted:   June 26, 2013                   Decided:   July 12, 2013
Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Bloodgood, Lucy C. Sanders, FOSTER LAW FIRM, LLC,
Charleston, South Carolina, for Appellants. Wade E. Ballard,
Matthew J. Gilley, Kristin S. Gray, FORD & HARRISON, LLP,
Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 Matthew Jordan Drost and Edward Stewart * appeal the

district court’s order granting summary judgment in favor of the

Appellee on the Appellants’ claims related to their termination

of employment.          The Appellants argue that the district court

erred       in    denying   their   claims    of     promissory    estoppel   and

negligent misrepresentation.            We have reviewed the record and

find no reversible error.             Accordingly, we affirm the district

court’s order.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      this    court   and   argument   would    not   aid   the   decisional

process.

                                                                          AFFIRMED




        *
        As Stewart is deceased, his personal                      representative,
Deborah Stewart, has maintained this appeal.



                                         3